         Case 19-36313 Document 7 Filed in TXSB on 11/12/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                              ENTERED
                                                                                            11/12/2019
IN RE:                             §
                                   §                   CASE NO: 19-36313
SOUTHERN FOODS GROUP, LLC, et al., §                   CHAPTER 11
                                   §                   (Jointly Administered)
     Debtors.                      §                   DAVID R. JONES

                         ORDER GRANTING COMPLEX
                   CHAPTER 11 BANKRUPTCY CASE TREATMENT
                                 (Docket No. 3)

       These jointly administered cases were filed on November 12, 2019. A Notice of
Designation as Complex Chapter 11 Case was filed. Based on its review of the initial pleadings,
the Court concludes that the complex chapter 11 case designation is appropriate. Accordingly,
the Court orders:

       1.      The Procedures for Complex Chapter 11 Cases in the Southern District of Texas
apply to these cases. The procedures are posted on the Court’s website. Compliance with the
procedures is required.

       2.     The Debtors must give notice of this Order to all parties in interest within seven
days. If a party-in-interest objects to the provisions of this Order, that party may file an
appropriate motion within 14 days after service of the Order.

       3.      The Bankruptcy Local Rules apply to this case, subject to the following
modifications:

           a. Bankruptcy Local Rule 1001-1(b) does not apply.

           b. Local District Court Civil Rule 83.1 applies.

           c. Appendix A to the Local Rules of the District Court applies.

           d. If a conflict exists between the Bankruptcy Local Rules and the Procedures for
              Complex Chapter 11 Cases in the Southern District of Texas, the Procedures for
              Complex Chapter 11 Cases in the Southern District of Texas govern.

       SIGNED: November 12, 2019.


                                                ___________________________________
                                                DAVID R. JONES
                                                UNITED STATES BANKRUPTCY JUDGE
1/1
